                                                                                                                  E-FILED
              Case: 19-2342                  Document: 1-4         Filed: 07/16/2019  Pages:
                                                                               Wednesday,      1 2019 (144
                                                                                          17 July,            of 144)
                                                                                                          03:05:46  PM
                                                                                      Clerk, U.S. District Court, ILCD

      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
             Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                           ORIGINAL PROCEEDING CIRCUIT RULE 3(b) NOTICE
 July 16, 2019

                                         IN RE:
 No. 19-2342                               ADAM GIBSON, et al.,
                                                Petitioners

 Petition for Writ of Mandamus

 District Court No: 1:17-cv-01201-SEM-EIL
 Clerk/Agency Rep Shig Yasunaga
 District Judge Sue E. Myerscough
Circuit Rule 3(b) empowers the clerk to dismiss a petition if the docket fee is not paid within
fourteen (14) days of the docketing of the petition. This petition was docketed and the fee has
not been paid as of July 16, 2019. Depending on your situation, you should:


 1.
                Pay the required $500.00 docketing fee to the Clerk of the Court of Appeals.

                File a motion to proceed on appeal in forma pauperis with the Court of Appeals.
 2.
                An original and three (3) copies of that motion, with proof of service on your
                opponent, is required. This motion must be supported by a affidavit in the form of
                a sworn statement listing the assets and income of the petitioner(s). See Form 4 of
                the Appendix of Forms to the Federal Rules of Appellate Procedure (as amended
                12/01/2013).

If one of the above stated actions is not taken, the petition will be dismissed.
NOTE:
On March 2, 2015, the Seventh Circuit began accepting electronic fee payments for originating case filing
fees(petitions for review and original petitions) via Pay.gov. Details are available at www.ca7.uscourts.gov.




 form name: c7_OP_Fee_Notice_Sent(form ID: 189)
